Name: Commission Regulation (EC) No 3206/94 of 22 December 1994 establishing, for 1995, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: fisheries;  international law;  technology and technical regulations
 Date Published: nan

 24. 12. 94 Official Journal of the European Communities No L 337/37 COMMISSION REGULATION (EC) No 3206/94 of 22 December 1994 establishing, for 1995 , the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres fishery resources provided for or adopted in conformity with Regulation (EEC) No 3094/86 or Council Regulation (EEC) No 3760/92 0 ; Whereas it is necessary to establish this list according to the detailed rules set out in Regulation (EEC) No 3554/90, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Council Regulation (EC) No 1796/94 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (3), as amended by Regulation (EC) No 3407/93 (4), and in particular Article 1 ( 1 ) thereof, Whereas Article 9 (3) (c) of Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall authorized to fish for sole inside the zones mentioned in part (a) of this paragraph using beam trawls of which the aggregate beam length exceeds nine metres ; Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of HAS ADOPTED THIS REGULATION : Article 1 The list of vessels for 1995 authorized by virtue of Article 9 (3) (c) of Regulation (EEC) No 3094/86 to use beam trawls whose aggregate length exceeds nine metres inside the zones mentioned in part (a) of this paragraph is given in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 288, 11 . 10. 1986, p. 1 . 0 OJ No L 187, 22. 7. 1994, p. 1 . (3) OJ No L 346, 11 . 12. 1990, p. 11 . (4) OJ No L 310, 14. 12. 1993 , p. 19 . 0 OJ No L 389, 31 . 12. 1992, p. 1 . No L 337/38 Official Journal of the European Communities 24. 12. 94 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BITLAGE  ANEXO MatrÃ ­cula y folio Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke (kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã Ã Ã ¬Ã ¼Ã ¼Ã ±Ã Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã µÃ Ã (Ã ¼Ã ­Ã Ã  Ã ±Ã Ã Ã Ã ¼Ã ±Ã Ã ¿Ã ) Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ¼Ã ·Ã Ã ±Ã ½Ã Ã ½ (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registro Potencia motriz (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA BOU 4 Astrid OPAD Boekhoute 79 BOU 6 Anja OPAF Boekhoute 103 BOU 7 De Enige Zoon OPAG Boekhoute 219 BOU 24 Beatrix OPAX Boekhoute 202 N 22 Zeester OPAV Nieuwpoort 216 N 86 Surcouf OPDH Nieuwpoort 144 N 555 Valentino OPVY Nieuwpoort 110 N 782 Nancy OQFD Nieuwpoort 110 O 2 Nancy OPAB Oostende 213 O 20 Goewind OPAT Oostende 110 O 49 Steve OPBW Oostende 144 O 62 Dini OPCJ Oostende 221 O 64 Black Jack OPCL Oostende 143 O 100 Emilie OPDV Oostende 176 O 101 Benny OPDW Oostende 184 O 110 Jeaninne-Margaret OPEF Oostende 193 O 211 Christoph OPIC Oostende 158 O 430 Bimin OPRD Oostende 184 O 455 Zeesymphonie OPSC Oostende 184 O 468 Aran OPSP Oostende 132 O 481 Bi-Si-Ti OPTC Oostende 165 O 533 Virtus OPVC Oostende 147 Z 8 Aquarius OPAH Zeebrugge 220 24. 12. 94 Official Journal of the European Communities No L 337/39 1 2 3 4 5 Z 12 Sabrina OPAL Zeebrugge 210 Z 13 Morgenster OPAM Zeebrugge 218 Z 28 Ann OPBB Zeebrugge 88 Z 56 Orka OPCD Zeebrugge 220 Z 87 Nele OPDI Zeebrugge 221 Z 88 Nova-Cura OPDJ Zeebrugge 104 Z 122 Noordster OPER Zeebrugge 220 Z 403 Stern OPQC Zeebrugge 110 Z 474 Limanda OPSV Zeebrugge 220 Z 519 Rachel Sarah OPUO Zeebrugge 221 Z 554 Nadia OPVX Zeebrugge 191 Z 582 Asannat OPWZ Zeebrugge 107 Z 586 Mermaid OPXD Zeebrugge 177 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC 2 Uranus DCGK Accumersiel 175 ACC 3 Harmonie DCRK Accumersiel 183 ACC 4 Freya DCGU Accumersiel 175 ACC 5 Anita DCPF Accumersiel 146 ACC 6 Goode Wind DCCA Accumersiel 175 ACC 7 Elke DCGN Accumersiel 175 ACC 12 Poseidon DCFL Accumersiel 176 ACC 16 EdelweiÃ  DCPJ Accumersiel 144 AG 8 Eitje Looden DCKC Greetsiel 146 BEN 2 MÃ ¶we DCET Bensersiel 188 BÃ S 4 Adler DJIC BÃ ¼sum 100 BX 765 Damkerort DERT Bremerhaven 221 CUX 1 Cuxi DFNB Cuxhaven 104 CUX 3 Fortuna DJEN Cuxhaven 130 CUX 5 Troll DFMX Cuxhaven 93 CUX 6 Heimkehr DEKY Cuxhaven 130 CUX 7 Edelweiss DFBO Cuxhaven 162 CUX 8 Johanna Cuxhaven 92 CUX 9 Nordlicht Cuxhaven 138 CUX 10 Aldebaran DJGW Cuxhaven 132 CUX 11 Seehund DERF Spieka 184 CUX 14 Saphir DFAX Cuxhaven 216 CUX 15 Paloma DJET Cuxhaven 74 DAN 3 Seestern Dangast 68 DIT 1 Berendine DCSY Ditzum 188 DIT 2 AnnÃ ¤us-Bruhns DCIC Ditzum 110 DIT 5 Gertje Bruhns DCPV Ditzum 161 DIT 6 Heike DCRE Ditzum 170 DIT 9 Condor DCVS Ditzum 180 DIT 18 Jan Bruhns DETV Ditzum 217 DOR 2 Hoffnung DESX Dorum 161 DOR 5 StÃ ¶r DFAT Dorum 165 DOR 8 Delphin DEUP Dorum 137 DOR 12 Sirius DESC Dorum 162 DOR 13 Dithmarschen DIZM Dorum 125 DOR 15 Else Dorum 124 DOR 16 Poseidon DFCS Dorum 220 FED 1 Orion DDMP Fedderwardersiel 184 FED 2 Sirius Fedderwardersiel 147 FED 3 Venus DLIL Fedderwardersiel 217 FED 4 Christine DLIG Fedderwardersiel 180 No L 337/40 Official Journal of the European Communities 24. 12. 94 1 2 3.4 J FED 5 Butjadingen DDHN Fedderwardersiel 183 FED 9 Bianca DLIX Fedderwardersiel 191 FED 10 Edelweiss DDJB Fedderwardersiel 180 FED 12 Rubin DDIT Fedderwardersiel 183 FRI 1 Saturn DIRJ Friedrichskoog 138 FRI 3 Holsatia DIST Friedrichskoog 151 FRI 7 Polarstern DIRH Friedrichskoog 151 FRI 18 Adler DIQL Friedrichskoog 134 FRI 20 Falke DIQT Friedrichskoog 130 FRI 23 Godewind DIRK Friedrichskoog 151 FRI 35 Lilli DIRQ Friedrichskoog 107 FRI 36 Heimatland DIUP Friedrichskoog 131 FRI 75 Luise DIJK Friedrichskoog 145 FRI 76 Anneliese DITD Friedrichskoog 151 FRI 86 Sirius DB5381 Friedrichskoog 151 GRE 1 Edde DCSJ Greetsiel 146 GRE 2 Erna DCOH Greetsiel 110 GRE 3 Horizont DCMU Greetsiel 184 GRE 4 Magellan DMXQ Greetsiel 184 GRE 5 Oberon DCIL Greetsiel 186 GRE 6 Albatros DCJJ Greetsiel 145 GRE 7 Emsstrom DCCH Greetsiel 221 GRE 8 Sperber DCVF Greetsiel 146 GRE 9 Odin DCBG Greetsiel 184 GRE 10 Jan Ysker DDAY Greetsiel 165 GRE 11 Korsar DCEJ Greetsiel 184 GRE 12 Condor DCVO Greetsiel 188 GRE 13 Jan Looden DCRA Greetsiel 145 GRE 14 Wangerland DCEQ Greetsiel 180 GRE 15 Zwei Gebruder DCEP Greetsiel 186 GRE 16 Angelika DCEY Greetsiel 184 GRE 17 Odysseus DCFP Greetsiel 206 GRE 19 Flamingo DCFW Greetsiel 184 GRE 20 Sechs Gebruder DCGO Greetsiel 190 GRE 21 Sturmvogel DCGR Greetsiel 140 GRE 22 Frieda-Luise DCPU Greetsiel 199 GRE 23 Merlan DJHL Greetsiel 183 GRE 24 Friedrich Conradi DCVW Greetsiel 221 GRE 25 Delphin DCME Greetsiel 190 GRE 28 Vorwarts DCDN Greetsiel 110 GRE 29 Paloma DCEL Greetsiel 219 HAR 1 Gesine Albrecht DCQM Harlesiel 191 HAR 2 Jens Albrecht II Harlesiel 150 HAR 5 Ruth Albrecht DCMJ Harlesiel 175 HAR 6 Gudrun Albrecht DCCD Harlesiel 214 HAR 7 Poseidon DCWF Harlesiel 132 HAR 10 Wangerland DCVZ Harlesiel 114 HAR 14 Georg Albrecht DCBU Harlesiel 180 HAR 20 Marion Albrecht DCGF Harlesiel 175 HOO 1 De Liekedeelers DJIS Hooge 136 HOO 3 Nantiane DLYL Hooge 132 HOO 52 Aggi DDAE Hooksiel 199 HOO 54 Fabian DJMP Hooksiel 214 HOO 61 Samland DDEP Hooksiel 206 HOR 1 Falke DEPJ Horumersiel 110 HUS 6 Oland DJFU Husum 174 HUS 7 Gila DDEJ Husum 175 HUS 9 Edelweiss DJGC Husum 180 24. 12. 94 Official Journal of the European Communities No L 337/41 1 2 3 4 5 HUS 18 Friesland DJGB Husum 184 HUS 19 Marion DJGF Husum 184 HUS 28 Zukunft DLYQ Husum 162 NC 458 Ramona DFNZ Cuxhaven 146 NEU 227 StÃ ¶rtebeker DLYJ Neuharlingersiel 175 NEU 228 Gorch Fock DCMO Neuharlingersiel 147 NEU 230 Polaris DCCX Neuharlingersiel 110 NEU 231 Medusa DCFU Neuharlingersiel 184 NEU 232 Seerose DDGE Neuharlingersiel 210 NEU 235 Nordlicht Neuharlingersiel 110 NEU 240 Anna I DDFS Neuharlingersiel 135 NEU 241 Liebe Neuharlingersiel 114 NEU 243 Seeschwalbe DFNS Neuharlingersiel 177 NOR 202 Johanne DD3833 Norddeich 107 NOR 203 Sperber DFND Norddeich 169 NOR 205 Annette DCEM Norddeich 161 NOR 207 Seestern DCJS Norddeich 146 NOR 208 Erika DCHU Norddeich 191 NOR 209 Sirius DCLS Norddeich 96 NOR 210 Hannes Kroger DCVQ Norddeich 180 NOR 211 Helga DCPP Norddeich 175 NOR 223 Nordlicht DCTH Norddeich 110 NOR 224 Nordland DCTA Norddeich 110 NOR 225 Nordmeer DCDB Norddeich 110 NOR 228 Nordstern DCWV Norddeich 185 NOR 230 Nordsee DCKR Norddeich 110 NOR 231 Nordstrom I DCJO Norddeich 219 NOR 232 Nordstrand DCIO Norddeich 110 ON 180 Jupiter DLHG Fedderwardersiel 213 PEL 1 Yvonne DJIG Pellworm 184 PEL 2 Annemarie DJFK Pellworm 132 PEL 9 Norderoog DLZC Pellworm 182 POG 2 Jan DCRD Pogum 146 SC 1 Godenwind DJHV BÃ ¼sum 184 SC 2 Stolperbank II DIVQ BÃ ¼sum 221 SC 4 Wattenmeer DITO BÃ ¼sum 184 SC 5 Atlantis DIXG BÃ ¼sum 183 SC 6 Keen Tied DISU BÃ ¼sum 184 SC 7 Seefuchs DIUQ BÃ ¼sum 184 SC 8 Birgit I DIYR BÃ ¼sum 179 SC 9 Wotan DIZO BÃ ¼sum 184 SC 10 Amrum Bank DIRT BÃ ¼sum 220 SC 13 Condor DISD BÃ ¼sum 159 SC 14 Maret DJIJ BÃ ¼sum 184 SC 15 Martina DIWD BÃ ¼sum 184 SC 18 Gaby Egel DITV BÃ ¼sum 183 SC 19 Bonafide DMAM BÃ ¼sum 221 SC 20 Wiking Bank DISA BÃ ¼sum 220 SC 27 Butendiek DIRZ BÃ ¼sum 220 SC 28 Doggerbank DIZL BÃ ¼sum 220 SC 30 Maarten Senior DITY BÃ ¼sum 220 SC 32 Cornelia DIUE BÃ ¼sum 184 SC 33 Melanie B DJGS BÃ ¼sum 184 SC 34 Dithmarschen I DIRV BÃ ¼sum 184 SC 36 Achat DIVU BÃ ¼sum 100 SC 41 Osterems DIQR BÃ ¼sum 220 SC 42 Westerems DIQN BÃ ¼sum 220 No L 337/42 Official Journal of the European Communities 24. 12. 94 1 2 3 4 5 SC 43 Horns Riff DIZA BÃ ¼sum 221 SC 44 Klaus Groth I DIUC BÃ ¼sum 184 SC 52 Sabine DJHT BÃ ¼sum 184 SC 57 SÃ ¼dwind DJRS BÃ ¼sum 184 SC 58 Oderbank DIXM BÃ ¼sum 221 SD 1 Hornsriff DIZQ Friedrichskoog 184 SD 2 Blinkfuer DJFY Friedrichskoog 124 SD 3 Germania DITK Friedrichskoog 184 SD 4 Kerstin DFCQ Friedrichskoog 147 SD 5 Hoffnung DISX Friedrichskoog 140 SD 6 Cap Arkona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 SD 8 Rugenort DIWK Friedrichskoog 165 SD 9 Dieksand DIRB Friedrichskoog 184 SD 10 Christine DJCH Friedrichskoog 138 SD 11 Hindenburg DISC Friedrichskoog 184 SD 12 Wiking DISE Friedrichskoog 172 SD 13 Antares DITA Friedrichskoog 147 SD 15 Hanseat DIVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 178 SD 18 Atlantik DISR Friedrichskoog 180 SD 19 Albatros DISO Friedrichskoog 182 SD 20 Seerose DISP Friedrichskoog 165 SD 22 Kormoran DITZ Friedrichskoog 184 SD 23 Odin I DIRI Friedrichskoog 184 SD 24 Venus DITW Friedrichskoog 182 SD 25 Nordfriesland DJHW Friedrichskoog 153 SD 26 Paloma G DIWG Friedrichskoog 147 SD 28 Teutonia I DIUO Friedrichskoog 181 SD 30 Cormoran DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 182 SD 32 TÃ ¼mmler DIXU Friedrichskoog 165 SD 33 Marlies DCQD Friedrichskoog 184 SD 34 Keen Tied DDEW Friedrichskoog 146 SD 35 Marschenland DIQK Friedrichskoog 184 SH 1 Bleibtreu DMHR Heiligenhafen 220 SH 13 Hoffnung DLYD Heiligenhafen 147 SH 23 Albatros DFPF Heiligenhafen 221 SPI 2 Skua DERI Spieka 169 SPI 3 Atlantis DFDX Spieka 147 SPI 5 Nixe II Spieka 184 ST 1 Seeburg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 182 ST 4 MÃ ¶we DCSP TÃ ¶nning 145 ST 5 Friesland DJDU TÃ ¶nning 176 ST 6 Hilke-Maritta DNHA TÃ ¶nning 221 ST 7 Heimatland DLXW TÃ ¶nning 184 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 11 Birgitt-R DJDF TÃ ¶nning 184 ST 12 Anja II DJIV TÃ ¶nning 165 ST 17 Tina I DLYX TÃ ¶nning 165 ST 20 Poseidon DJHQ TÃ ¶nning 165 ST 22 Korona DIQJ TÃ ¶nning 169 ST 24 Karolin DJIF TÃ ¶nning 99 ST 26 Wega II DJCE TÃ ¶nning 184 ST 28 GlÃ ¼ck Auf DLZP TÃ ¶nning 184 24. 12. 94 Official Journal of the European Communities No L 337/43 l 2 3 4 5 SU 2 Jupiter DD6372 Husum 131 SU 3 Theodor Storm DJDM Husum 184 SU 5 Andrea DJIM Husum 184 SU 6 OstpreuÃ en DJEL Husum 184 SU 7 Holstein DIRM Husum 110 SU 9 Stella Mare DLWN Husum 184 SU 11 Schippi Husum 129 SU 12 Marianne DJDS Husum 182 SW 1 Elfriede DLZV Wyk-FÃ ¶hr 125 SW 2 Claudia DJIO Wyk-FÃ ¶hr 182 SW 3 Rungholdt DLYA Wyk-FÃ ¶hr 182 SW 4 Hartje DJGO Wyk-FÃ ¶hr 184 SW 6 Alk DCJG Wyk-FÃ ¶hr 198 VAR 1 Sturmvogel DDAX Varel 175 VAR 6 Hein Godenwind DDBL Varel 180 VAR 7 Falke I DJDW Varel 130 VAR 18 Helga Varel 109 WIT 1 Christina DIQQ WittdÃ ¼n 124 WIT 12 Nausikaa DDFA WittdÃ ¼n 183 WRE 1 Apollo DFCM Wremen 130 WRE 3 Falke DESJ Wremen 184 WRE 4 Wremen DFAZ Wremen 184 WRE 5 Land Wursten DEQW Wremen 221 WRE 6 Condor DETZ Wremen 110 WRE 7 Seerose DEQX Wremen 138 WRE 9 Neptun DISK Wremen 184 DINAMARCA / DANMARK / DÃ NEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E 35 Karend Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 64 Albatros OU 5578 Esbjerg 221 E 129 Lissy Krarup OWGC Esbjerg 147 E 223 Mai Britt Thygesen OU 3102 Esbjerg 128 E 428 Christina XP 3312 Esbjerg 161 E 614 Leif Brink OWAS Esbjerg 165 E 641 Rune Egholm OXAO Esbjerg 214 HV 2 Heidi 5PVZ Havneby 94 HV 3 Vinnie Runge OVIT Esbjerg 165 HV 6 Hansine XP 2750 Havneby 148 HV 35 Svend Age OZNX Haderslev 169 HV 41 Havsand XP 3685 Haderslev 147 HV 58 Komet XP 2918 Haderslev 197 HV 67 Juvredyb XP 3614 Haderslev 104 HV 73 Rom OXTW Haderslev 165 HV 80 Nordlyset XP 4787 Haderslev 144 HV 89 Helga Vera 5QEV Haderslev 168 RI 78 Lasse Stensberg XP 5820 Hvide Sande 196 RI 426 Mette Janni OWAC Hvide Sande 210 RI 450 Per Kredes OXUL RingkÃ ¸bing 213 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A DK 659450 U Daisy FU 4888 Dunkerque 182 DK 779894 F Manoot Che FG8312 Dunkerque 162 DK 780634 R Schooner FQQI Dunkerque 220 No L 337/44 Official Journal of the European Communities 24. 12. 94 1 2 3 4 5 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / KATÃ © XÃ ©PEX / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR 7 Res Nova PHAI Oostburg-Breskens 221 BR 10 Johanna PFDQ Oostburg-Breskens 221 DZ 3 Alina PCMH Delfzijl 174 GO 25 Elizabeth Goedereede 176 GO 29 Jan Maria PEZI Goedereede 221 GO 33 De Hinder PDNI Goedereede 221 GO 58 Jakoriwi PEZC Goedereede 221 HA 13 Wobbegien Harlingen 113 HA 14 Grietje PEKN Harlingen 134 HA 41 Antje Harlingen 158 HA 50 Zeevalk PIXY Harlingen 165 HA 75 Elisabeth PDWR Harlingen 221 KG 6 Imantje PEVK Kortgene 221 KG 7 Christina PDKC Kortgene 221 KG 9 Pieternella PGTD Kortgene 221 KG 14 Jozina Maria PFFW Kortgene 221 LO 5 Eeltje Jan Ulrum-Lauwersoog 125 LO 8 De Twee Gebroeders Ulrum-Lauwersoog 221 LO 20 Zwarte Arend PIZQ Ulrum-Lauwersoog 134 NZ 21 Magdalena PFSK Terneuzen 99 OD 3 Jan Ouddorp 188 OD 5 Clara Jacoba PDJV Ouddorp 221 OD 15 De Zwerver Ouddorp 221 OD 18 Johannes Lars PDGH Ouddorp 221 SCH 66 Johannes Cornelis PFDE Scheveningen 221 TH 5 Adriana Maatje PCDG Tholen 221 TH 36 Izabella PEXR Tholen 221 TH 61 Johanna Cornelia PFDO Tholen 221 TX 25 Everdina Texel 221 TX 50 Deneb PDNF Texel 188 WL 8 Albatros Westdongeradeel 92 WON 24 Elisabeth PDWL Wonseradeel 221 WON 29 Albertje Wonseradeel 136 WON 43 Vaya con Dios PIFI Wonseradeel 113 WON 77 Wietske PIRC Wonseradeel 162 WR 10 Petrina PGSD Wieringen 220 WR 21 Jente PFCW Wieringen 221 WR 22 Barend Jan PCYC Wieringen 221 WR 34 Leendert Jan PFNU Wieringen 221 WR 54 Cornelis Nan Wieringen 221 WR 57 Jacoba PEYI Wieringen 220 WR 68 Jan Cornelis PEYX Wieringen 221 WR 71 Marry An PFVJ Wieringen 220 WR 75 Sandra Petra PHIG Wieringen 177 WR 88 Rana PGYN Wieringen 184 WR 89 Geja Anjo Wieringen 175 WR 98 Else Jeanette Wieringen 221 24. 12. 94 Official Journal of the European Communities No L 337/45 1 2 3 4 5 WR 102 Limanda PFOV Wieringen 118 WR 106 Alida Catherina Wieringen 158 WR 108 Stella Maris PHTG Wieringen 221 WR 128 Concordia PDJQ Wieringen 221 WR 177 Neeltje Alida PGEU Wieringen 221 WR 213 Tiny Rotgans PHZA Wieringen 221 WR 244 Texelstroom PHXZ Wieringen 220 YE 31 Jannetje Yerseke 221 YE 52 Adriana PCEB Yerseke 221 YE 137 Wilhelmina Yerseke 157 YE 138 Maatje Helena PFSB Yerseke 221 ZK 18 Liberty Ulrum-Zoutkamp 138 ZK 31 Hunze Ulrum-Zoutkamp 125 ZK 33 Reitdiep Ulrum-Zoutkamp 159 ZK 34 Eems Ulrum-Zoutkamp 134 ZK 36 Lauwers Ulrum-Zoutkamp 110 ZK 43 Bornrif Ulrum-Zoutkamp 221 ZK 49 Twee Gebroeders PHXM Ulrum-Zoutkamp 220 ZK 54 Goede Verwachting Ulrum-Zoutkamp 138